MEMORANDUM **
Michelle Fawn Wakwak appeals from the judgment imposed following her guilty-plea conviction for assault on an Indian reservation, in violation of 18 U.S.C. §§ 113 and 1153.
Because a review of the record indicates that Wakwak knowingly and voluntarily waived her right to appeal and was sentenced within the terms of the plea agreement, we enforce the waiver and dismiss the appeal. See United States v. Nguyen, 235 F.3d 1179, 1182 (9th Cir.2000) (stating that an appeal waiver is valid when it is entered into knowingly and voluntarily). We reject Wakwak’s contention that a plea agreement cannot be valid unless it is entered into after the defendant’s criminal history category has been calculated.
DISMISSED.

 This disposition is not appropriate for publication and is not precedent except as provided by 9th Cir. R. 36-3.